Rutledge, Ch. J.
delivered the opinion of the court; and charged the jury that a protest was not necessary to charge the acceptor with the principal, but that it was materially essential to charge him with the interest; because It is evidence of a demand, which the court held to be necessary, in order to entitle the plaintiff to the interest.
The jury found for the plaintiff, dropping the interest antecedent to the time of commencing the suit; but, previous to-the verdict being known or read in court,
Ford., the attorney on record, thought proper to enter a nonsuit, in order that, in a future action, he might have an opportunity of proving, the requisite demand, which he said Tlould be in the plaintiff’s power to- do.